Leech,
dissenting: In my opinion, the petitioner in this case occupies a position no different from that of any other purchaser of oil payment contracts. Certainly, it would not be held that a bank purchasing contracts of this character for cash, as is often done, has expended that money as an ordinary and necessary business expense and not as the cost of a capital asset. The use of labor and material, instead of money, in the acquisition of these oil payment contracts, in my iudgment, does not iustify any different conclusion. Burnet v. Logan, 283 U. S. 404.
Any other treatment results in a clear distortion of income,’ as repugnant to the controlling law as it is to common sense.